370 So.2d 60 (1979)
Henry JOHNSON, Etc., et al., Petitioners,
v.
John D. HENNINGSON, Etc., et al., Respondents.
No. 79-627.
District Court of Appeal of Florida, Fourth District.
April 18, 1979.
Rehearing Denied May 22, 1979.
George B. Pomeroy of Pomeroy, Betts, Pomeroy & Moses, Fort Lauderdale, for petitioners.
Richard A. Barnett of Law Office of Krupnick & Campbell, Fort Lauderdale, for respondents.
PER CURIAM.
The trial court denied petitioners' motion to dismiss the second amended complaint in a wrongful death case. Clearly this alleged error, if any, can be adequately remedied on plenary appeal. We have repeatedly held that this court will not grant certiorari to review interlocutory orders under these circumstances. Chalfonte Development Corp. v. Beaudoin, 370 So.2d 58, Fourth District Court of Appeal Case No. 78-2715, Opinion filed April 18, 1979; Santini Brothers, Inc. v. Grover, 338 So.2d 79 (Fla. 4th DCA 1976); Siegel v. Abramowitz, 309 So.2d 234 (Fla. 4th DCA 1975); Solitron Devices, Inc. v. Reiland, 311 So.2d 729 (Fla. 4th DCA 1975). See also: Esler v. Gabinet, 369 So.2d 93 (Fla. 4th DCA 1979).
CERTIORARI DENIED.
DOWNEY, C.J., and ANSTEAD and DAUKSCH, JJ., concur.